Citation Nr: 0127484	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date previous to March 24, 1992, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

REMAND

The veteran had active service from March 1944 to May 1946.

This appeal arose from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied an effective date previous to 
March 24, 1992, for the grant of service connection for post-
traumatic stress disorder.

On October 21, 1998, the Board of Veterans' Appeals (Board) 
issued a decision finding that an effective date previous to 
March 24, 1992, for the grant of service connection for post-
traumatic stress disorder was not warranted.  The veteran 
appealed the Board's 1998 decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, the Court).  By 
order dated October 31, 2000, the Court vacated the Board's 
decision and remanded the matter to the Board for 
readjudication.  A copy of a Joint Motion for Remand and to 
Stay Further Proceedings and the Court's order are included 
in the veteran's claims file.

In February 2001 the Board, pursuant to the Court's order, 
remanded the veteran's claim for further development.  The 
current record shows that a letter dated May 18, 2001, was 
sent by the RO to the veteran's last address of record.  In 
that letter the veteran was advised of the provisions of the 
Veterans Claims Assistance Act of 2000 and information, which 
the Board had requested in the aforementioned remand, was 
requested from the veteran.  It was indicated that a copy was 
sent to the veteran's attorney.

In July 2001 the veteran's attorney advised the RO that no 
communication had been received by her or the veteran from 
the VA since the veteran's claim was remanded.  A 
supplemental statement of the case was issued to the veteran 
on September 10, 2001.  It was indicated in the cover letter 
that a copy was sent to the veteran's attorney.

Later the same month the veteran's attorney advised the RO 
that she had been informed by the veteran that he had 
received the September 2001 supplemental statement of the 
case.  However, she indicated that she had not received a 
copy of the September 2001 supplemental statement of the 
case.  The record does not show that the RO specifically 
responded to the July 2001 or September 2001 correspondence 
from the veteran's attorney.  Rather, in November 2001 the RO 
sent a letter to the veteran advising him that his case was 
being certified to the Board and it was indicated that a copy 
was sent to a national service organization (Amvets).  As the 
veteran is currently represented by an attorney, Ms. Murphy, 
this procedural error, which was noted by the attorney in a 
statement received by the RO in September 2001, must be 
corrected.   As the case must be remanded, the RO should also 
determine whether there is any additional evidence available 
that is relevant to the veteran's appeal.    

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken. 38 C.F.R. § 19.9 (2001).  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

2.  The originating agency should again 
request from the veteran information 
pertaining to dates of treatment during 
service for nervousness while aboard the 
U.S.S. Clay, other dates and places of 
treatment for nervousness during service 
and to treatment by health care providers 
subsequent to service that was requested 
in the May 18, 2001, letter from the RO.

3.  Upon completion of the above, and all 
required development based upon the 
information secured from the veteran and 
the Board's previous remand, the RO 
should readjudicate the veteran's claim 
for an effective date previous to March 
24, 1992, for the grant of service 
connection for post-traumatic stress 
disorder.  If the benefit sought on 
appeal is not granted, both the veteran 
and his attorney-representative should be 
provided a supplemental statement of the 
case and, in addition, the RO should 
furnish a copy of the September 2001 
supplemental statement of the case to the 
veteran's attorney, and they should be 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

